Exceptions overruled. In this action for personal injuries sustained by the plaintiff in an intersection collision of two automobiles in New Bedford, there was ne, error in denying the defendant’s motions for a directed verdict and a new trial. That the plaintiff stopped his ear for only two or three seconds at a stop sign plainly did not require a ruling that an ordinance requiring a “complete stop” had been violated. The testimony as to what the plaintiff and the defendant saw and did and the way the two automobiles operated by them came into the intersection and collided made the issues of negligence and contributory negligence questions for the jury. There was evidence for the jury on the issue of damages and the judge did not abuse his discretion in refusing to grant a new trial.